I concur in the view expressed by the Chief Justice, that the plaintiff was entitled to amend, but I think the judgment of nonsuit should be sustained on the ground that there was no evidence that the death of plaintiff's intestate was caused by the negligence of *Page 411 
the defendant. As appears from the evidence offered by plaintiff, Adams was run over and killed by the engine while engaged in shifting cars as brakeman. There were two different ways in which he could have performed this duty in comparative safety, but without orders from his superior and contrary to the custom of the crew with which he was working, he, of his own volition, chose the most dangerous method, and undertook to couple cars with a lever while standing on a narrow platform or ledge attached to a moving locomotive. It is not clear whether he fell before the engine was reversed, or in consequence of the jar produced by reversing. But assuming the fall was produced by the jar, as alleged by plaintiff, he was well aware that the engineer would necessarily reverse in order to carry the engine back from the switch to the main track. There is not the slightest evidence that the engineer reversed without warning, or before Adams had time to get down from the dangerous position he had assumed. As it seems to me, the only inference that can be drawn from the testimony is that the deceased lost his life by misadventure in a position of great danger, which he had taken voluntarily and negligently.